     Case 3:20-cv-00225-MMD-WGC Document 4 Filed 04/17/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     JASON ALTHEIDE,                                    Case No. 3:20-cv-00225-MMD-WGC

7                                          Plaintiff,                   ORDER
             v.
8
      GLORIA CARPENTER, et al.,
9
                                      Defendants.
10

11

12   I.     DISCUSSION

13          Plaintiff, a pro se incarcerated person, previously filed an application to proceed in

14   forma pauperis and submitted a civil rights Complaint pursuant to 42 U.S.C. § 1983. (ECF

15   Nos. 1, 1-1.) Plaintiff now files a motion for voluntary dismissal. (ECF No. 3.) Pursuant to

16   Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court

17   order by filing “a notice of dismissal before the opposing party serves either an answer or

18   a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s

19   motion to voluntarily dismiss this action because no responsive pleading has been filed in

20   this case. Therefore, the Court dismisses this action without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, it is ordered that the motion for voluntary dismissal (ECF

23   No. 3) is granted.

24          It is further ordered that this action is dismissed in its entirety without prejudice.

25          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)
                                                                                             1-

26   1) is denied as moot.

27   ///

28   ///
     Case 3:20-cv-00225-MMD-WGC Document 4 Filed 04/17/20 Page 2 of 2


1           It is further ordered that the Clerk of the Court enter judgment accordingly and close

2    this case.

3
            DATED THIS 17th day of April 2020.
4

5                                       MIRAND M. DU
                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
